Citation Nr: 1544152	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  07-17 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disability (claimed as bronchitis).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1999 to May 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Columbia, South Carolina.

In December 2011, the Board, in pertinent part, denied the Veteran's claim of entitlement to service connection for chronic bronchitis.  The Veteran appealed the Board's December 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the Veteran's attorney filed a Joint Motion for Partial Remand in March 2013, requesting that the Court vacate the Board's December 2011 decision to the extent that it denied entitlement to service connection for chronic bronchitis.  In a March 2013 Order, the Court granted the Joint Motion, vacating the Board's December 2011 decision to the extent sought by the Joint Motion and remanding the case to the Board for compliance with directives that were specified by the Joint Motion for Partial Remand.  This case was then remanded by the Board in June 2014 and February 2015 for additional development.


FINDING OF FACT

The Veteran is not shown to have a current respiratory disability for which service connection is sought.


CONCLUSION OF LAW

Service connection for a respiratory disability (claimed as bronchitis) is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015). 
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in August 2007 and in subsequent statements and supplemental statements of the case (SOCs & SSOCs), VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in the May 2015 SSOC; no additional pertinent evidence has been submitted since that time.  The Veteran has not alleged any notice omissions, or that any notice was less than adequate.  VA's notice duties are met.

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  VA examinations were conducted in conjunction with this appeal in June 2009 and September 2014.  Together, the reports of those examinations include sufficient findings to support an adjudication of this matter on its merits, reflect a thorough review of the record and relevant medical history, and include citation to medical principles to support the conclusions drawn.  Therefore, they are adequate for rating purposes.  In February 2015, the case was most recently remanded to secure updated VA treatment records and additional VA records that were not yet associated with the Veteran's claims file; the AOJ has substantially complied with those directives.  Notably, the Veteran has not identified any pertinent evidence that remains outstanding.  Therefore, VA's duty to assist is also met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the Veteran contends that he has a respiratory disability that is manifested by persistent coughing, producing mucous and phlegm of varying consistency and color.  He states that he has had this condition since 2000 (during active duty with the United States Coast Guard), and attributes its onset to exposures during service.

The Veteran's STRs contain notations of upper respiratory infections, chronic cough, and bilateral maxillary sinusitis.  A December 1999 record specifically notes a discharge diagnosis of "sinusitis/bronchitis."  X-rays taken that month ruled out pneumonia, showing a normal chest.  On service examination in February 2001, the lungs and chest were normal.  In March 2002, the Veteran was diagnosed with "sinusitis/early bronchitis."  In January 2003, the Veteran presented with a chronic cough which had been present for two and a half weeks that was ultimately diagnosed as bilateral maxillary sinusitis.  On service separation examination, the Veteran reported a history of coughing up blood, and prescription of an inhaler.  However, the examiner's notes indicate that the former referred to an isolated incident of unclear etiology that was not chronic, and the latter referred to the treatment plan for an acute condition on a single occasion.  The examiner found his lungs and chest to be normal at the time.

Postservice VA treatment records are largely silent for complaints, treatment, or diagnoses related to a respiratory disability.  They repeatedly note normal respiratory evaluations, with no signs of shortness of breath or dyspnea on exertion.  In February 2009, the Veteran had congestion and sinusitis.  On June 2009 VA examination, the Veteran reported having a productive cough involving dark yellow sputum since 2000, with occasional clear sputum and black sputum as well.  On two occasions, he reported hemoptysis.  He said he has to wake up at night and clear his throat every day.  On physical examination, the examiner found the Veteran was in no acute distress.  X-rays of the chest found no evidence of active cardiopulmonary disease.  Pulmonary function tests (PFTs) showed normal spirometry, though the examiner did note that a slow volume curve showed flattening of the inspiratory limb, which could be consistent with an extra-thoracic process such as upper airway obstruction.  

In September 2011, VA records show the Veteran was screened for active tuberculosis, and was found negative as he did not have a cough for more than three weeks.  Several subsequent records show that he has continued to have negative active tuberculosis screens since then.  From 2012, VA records begin to consistently include "obstructive chronic bronchitis with acute bronchitis" in the Veteran's problem list following a report of such during his personal medical history.  In addition, several VA psychiatric treatment records note an Axis III diagnosis of chronic obstructive pulmonary disorder (COPD), and the Board notes that many other VA records note COPD in the Veteran's problem list as well.

On September 2014 VA examination, the Veteran denied having an active diagnosis for a respiratory disease.  He also denied using medication for such a disease.  The examiner found no evidence of a present respiratory disability.  In doing so, he acknowledged the notations of COPD in the Veteran's VA treatment records, but found that such was simply noted on his problem list without any clinical confirmation.  He also stated that, while VA treatment records include a 2012 notation of chronic bronchitis, nothing of record indicates the diagnostic criteria for such disability were met (i.e., productive cough for over three months of the year for more than two years in a row).  Furthermore, even assuming the Veteran did have a respiratory disability, the examiner noted that there is nothing in his STRs which suggests exposures that would cause a respiratory condition except his own vague reference to "fumes."  However, he does have a significant history of prolonged exposure to cigarette smoke, which could alone explain the symptoms of clear mucous production.  The examiner also addressed the 2009 VA examination, and echoed the June 2009 examiner's conclusion that the reference to flattening of the flow volume loop is only relevant in specific clinical circumstances (i.e., a tumor or other extra-thoracic process causing an upper airway obstruction).  However, this was not the clinical situation at the time, and given the passing of five years and recent normal chest X-ray, it is also not the case currently.  Significantly, the examiner noted that the June 2009 PFT interpretation was normal.  Therefore, after interviewing and examining the Veteran and reviewing the record, the examiner opined that it is less likely than not that the Veteran had a current pulmonary disorder that is etiologically related to his active service.

The threshold question in this matter is whether or not the evidence shows that the Veteran has the current respiratory disability he claims is related to his military service.  Without evidence of such disability, there can be no valid claim of service connection.  See Brammer, 3 Vet. App. at 225.  Here, although the evidence does include postservice VA records noting COPD and obstructive chronic bronchitis, both the June 2009 and September 2014 VA examiners found no respiratory disability after examination and testing of the Veteran.  The September 2014 examiner specifically addresses the conflicting evidence in the record, noting that there is no clinical evidence which supports or confirms diagnoses for COPD or chronic bronchitis, and specifically citing to the requirement that chronic bronchitis would require a finding that the Veteran has had a productive cough for over three months of the year for more than two years in a row.  Significantly, the Board notes that several records show the Veteran has consistently tested negative for active tuberculosis, which denotes the lack of a persistent cough for over three weeks (much less three months).  In addition, a review of the record does show that there are no records which indicate diagnostic testing confirms the notations of bronchitis and COPD in his problem list.  

Similarly, aside from periodic complaints of coughing, VA records overwhelmingly reflect normal respiratory evaluations.  While the Board also acknowledges that the June 2009 VA examiner indicated PFTs showed some irregularities, both that examiner and the September 2014 examiner clarified that such irregularities would, if anything at all, be indicative of extra-thoracic concerns rather than a respiratory disability.  Furthermore, the September 2014 examiner expressly states that there was no clinical evidence indicating that the irregularities noted were signs of an actual, realized extrathoracic problem, as the Veteran's PFT interpretation was grossly normal.  Notably, during the September 2014 VA examination, the Veteran himself expressly denied any current respiratory diagnoses, or medications treating such conditions.  Consequently, while the Board does not question the Veteran's belief that he has a current respiratory disability, his own lay opinion on the matter is not probative evidence in light of the two concurrent opinions from medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007)(noting that diagnosis of complex medical conditions, such as a respiratory disability, are beyond the scope of lay observation, which may only serve to diagnose readily observable conditions).  Accordingly, the Board finds that, while the Veteran's STRs do document instances of respiratory complaints and coughing, the preponderance of the evidence is against a finding that such complaints constituted onset of a chronic disability, or that he has a current respiratory disability which may be related to such in-service events.  Therefore, service connection is not warranted.  Brammer, 3 Vet. App. at 225.

In so finding, the Board acknowledges that the record also shows that the Veteran has a well-documented history of obstructive sleep apnea.  However, while such disability certainly involves some respiratory components, it is primarily a sleep disorder.  More importantly, however, the Veteran's contentions (as noted above) have entirely been premised on the nature, frequency, and production of his coughing; the current respiratory disability he describes is characterized entirely by coughing producing phlegm.  He does not allege sleep disturbance as a central consequence of the claimed disability, and the disability picture presented by the alleged symptoms is inconsistent with a sleep disorder.  Therefore, while the Board has considered the prevalence of sleep apnea in his medical history, it finds that such disability is not a respiratory or pulmonary disability manifested by persistent productive coughing as the Veteran has alleged.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply, and the appeal must be denied.  Gilbert, 1 Vet. App. at 55.


ORDER

The appeal is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


